DETAILED ACTION
The communication dated 2/1/2021 has been entered and fully considered.
Claim 1 has been amended. Claim 8 has been cancelled. Claims 1-7 and 9-31 are pending. Claims 27-31 are withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The Applicant’s amendment to claim 1 overcomes the claim objection as set forth in the Non-Final Office Action of 9/8/2020. Therefore, the claim objection is withdrawn.
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive.
The Applicant argues that a skilled artisan would not modify COVE to include a through hole with a distal opening to have a foot portion (flange) because it could not be distally inserted from a distal side of the hole in COVE, and the skilled artisan would use the set-up of WORTHING, and not of COVE.
The Examiner respectfully disagrees. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COVE, by having a foot portion through a distal end of a passage, as suggested by WORTHING, in order to prevent moisture from entering the core space of the panel [Col. 3, lines 14-16]. Furthermore, it is known in the art to fit connectors with either a head or foot portion into an opening as shown by WORTHING. "The combination of familiar elements according to known methods is likely KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
The Applicant argues that both COVE and WORTHING insert the body portion and flange distally into the hold, but neither references discloses inserting the connectors from opposite sides of the hole.
The Examiner agrees that COVE nor WORTHING explicitly say inserting the connectors form opposites sides of the hole; however, it would be obvious to one of ordinary skill in the art to be able put in the body portion (1) of WORTHING and the flange (3) of WORTHING from opposite sides of the panel (10) as the fastener comes in two pieces (Fig. 5). It would have been obvious to try to put in the body portion and the flange on opposite sides of the panel, instead of before putting it in the panel because one of ordinary skill in the art would have been able to carry out such an option, and the results would be reasonably predictable. See KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
The Applicant also argues that neither references discloses a connector with a head portion is inserted proximally into the hole such that the head portion remains proximally of the hole.
The Examiner respectfully disagrees. WORTHING teaches a fastener with a head portion (flange member (23)) that is inserted into the hole such that the head portion (23) remains proximally of the hole [Fig. 6; Col. 5, lines 53-58]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COVE, by having the head portion proximally of the hole, as suggested by WORTHING, in order to firmly join the fastener to the panel [Col. 6, lines 5-6]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-7, 9-11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cove et al. (U.S. 8,528,299), hereinafter COVE, in view of Worthing (U.S. 4,817,264), hereinafter WORTHING.
Regarding claim 1, COVE teaches: A method of mechanically connecting a connector to a first object (COVE teaches mechanically connecting a connector (sleeve element (12)) to a first object (first building layer (1)) [Fig. 1a; Col. 1, lines 10-15]), comprising the steps of: - providing the first object, the first object having an opening (COVE teaches providing a first object (first building layer (1)) that has an opening (through hole (5)) [Fig. 1a; Col. 7, lines 30-31]); - providing a first connector part, a second connector part, and thermoplastic material in a solid state (COVE teaches a first connector element (piston element (13)), a second connector element (sleeve element (12)) [Fig. 1a; Col. 7, lines 30-35]. COVE further teaches the elements can be made of thermoplastic material that is in a solid state [Fig. 1a; Col. 8, lines 25-41; Col. 1, lines 48-61; Fig. 12; Col. 11, lines 60-67]. COVE teaches in an embodiment that there is a piston element, a sleeve element, and separate thermoplastic portions, which are in a solid state [Fig. 12; Col. 11, lines 60-65]); - placing the first and second connector parts relative to the opening (COVE teaches placing the piston element (13) and the sleeve element (12) in the through hole (5) [Fig. 1a; Col. 7, lines 30-35]); - causinq energy to impinge on the thermoplastic material, until at least a flow portion thereof becomes flowable and flows relative to the first and second connector parts until it is in direct contact with both, the first connector part and the second connector part (COVE teaches the step of coupling mechanical oscillations into the piston element while pressing the piston element towards the distal side, and thereby liquefying ; - causinq the thermoplastic material to re-solidify (COVE teaches the thermoplastic is re-solidified [Col. 1, lines 65-67]); - whereby the re-solidified thermoplastic material locks the first and second connector parts relative to one another to yield a connector assembly comprising the first connector part, the second connector part and the thermoplastic material (COVE teaches the re-solidified thermoplastic material portions make two anchorings in the first and second building layers using the piston element and the sleeve element [Col. 5, lines 8-18; Figs. 1a-1b; Col. 5, lines 19-36]); and - whereby the connector assembly is anchored in the opening by the thermoplastic material or by the locking of the first and second connector parts or both (COVE teaches the re-solidified thermoplastic material portions make two anchorings in the first and second building layers using the piston element and the sleeve element [Col. 5, lines 8-18; Figs. 1a-1b; Col. 5, lines 19-36]); wherein one of the connector elements comprises a head portion (COVE teaches the piston element comprises a head portion [Col. 3, lines 12-14]), . . . and the step of placing the first and second connector parts relative to the opening (COVE shows placing the piston element and the sleeve element relative to the opening (5) [Figs. 1a, 1b, 12]), the one connector part with the head portion is placed from a proximal side so a that a portion reaches into the opening (COVE teaches the head portion is placed on a proximal side of the opening and remains there [Figs. 1a; Col. 3, lines 4-23]) and the head portion remains proximally thereof, and the other connector part is placed from a distal side so that a portion reaches into the opening (COVE teaches the sleeve element has a distal end face [Col. 3, lines 4-23]) and the foot portion remains distally therefrom.
COVE does not explicitly teaches wherein the other one of the connector parts comprises a foot portion or the other one of the connector parts is placed into the opening from a distal side of the opening so that a portion of the other one of the connector parts reaches into the opening and the foot portion remains distally therefrom. In the same field of endeavor, connectors, WORTHING teaches a fastener that includes a body portion (1) and a flange member or base (3), which Examiner is interpreting as a foot portion [Figs. 1-4; Col. 3, lines 43-48]. WORTHING teaches the flange member or base (3) is placed through a passage in a panel (10) [Figs. 1-4; Col. 5, lines 13-25]. WORTHING also teaches an upper end of the body portion (3) is flared to define an integral flange portion [Col. 5, lines 29-31]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COVE, by having a foot portion through a distal end of a passage and to place the flange through a distal end of the passage, as suggested by WORTHING, in order to prevent moisture from entering the core space of the panel [Col. 3, lines 14-16]. Furthermore, it is known in the art to fit connectors with either a head or foot portion into an opening as shown by WORTHING. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 2, COVE teaches: wherein the step of causing energy to impinge comprises causing the flow portion to flow into the structures of the first connector part and of the second connector part, whereby the re-solidified thermoplastic material locks the first and second connector parts relative to one another in a positive-fit manner (COVE teaches if one of 
Regarding claim 3, COVE teaches: wherein the structures comprise at least one groove or ridge, a pattern of dips or humps, a macroscopic open porosity, or a combination of these (COVE teaches if one of the piston element and the sleeve element does not comprise thermoplastic material at the first anchoring location, it may alternatively comprise structures, such as a thread or a plurality of ridges or other undercut structures [Col. 5, lines 19-36; Fig. 10]).
Regarding claim 4, COVE teaches: wherein in the step of causing energy to impinge neither material of the first nor of the second connector part is liquefied (COVE teaches a piston element (13) and a sleeve element (12) with metallic portions (13.9, 12.9), which would not liquefy when causing energy to impinge [Fig. 12; Col. 11, lines 60-65]).
Regarding claim 5, COVE teaches: wherein the first connector part and the second connector part are both metallic (COVE teaches the piston element (13.9) and the sleeve element (12.9) are metallic [Fig. 12, Col. 11, lines 60-67]).
Regarding claim 6, COVE teaches: wherein the opening in the first object is a through opening, and the connector assembly anchored in the opening reaches through a full length of the opening 
Regarding claim 7, COVE teaches: wherein in addition to being mechanically connected to the first object, the connector is also mechanically connected to a second object (COVE teaches the connector elements are both mechanically connected to a first object (first building layer) and a second objection (second building layer (2)) [Figs. 1a-1b; Col. 6, lines 65-67]).
Regarding claim 9, COVE teaches: wherein the second connector part comprises an outer tube portion, wherein in the step of placing the second connector part is placed relative to the first connector part so that the outer tube portion encompasses a section of the first connector part (COVE teaches the sleeve element (12) comprises an outer tube portion which encompasses the piston element [Figs. 1a, 1b; Col. 4, lines 57-58]).
Regarding claim 10, COVE teaches: wherein the flow portion includes material that flows until it is in an intimate contact both, with an inner surface of the outer tube portion and with an outer surface of the encompassed section (COVE teaches the piston element and the sleeve element have gaps at both ends, and when the thermoplastic is melted, the thermoplastic material would fill these gaps and the sleeve element and piston element would be in intimate contact with each other [Col. 7, lines 50-67; Figs. 1a, 1b, 12]).
Regarding claim 11, COVE teaches: wherein the first connector part comprises a shaft portion, and after the step of placing the first and second connector parts the shaft portion is at least partially encompassed by the outer tube portion and thus constitutes the encompassed section 
Regarding claim 18, COVE teaches: wherein the energy is mechanical vibration energy (COVE teaches the energy is coupling mechanical oscillations into the piston element [Col. 1, lines 55-56]).
Regarding claim 19, COVE teaches: wherein in the step of causing the energy to impinge a sonotrode is used to simultaneously apply a pressing force and couple the vibrations directly or indirectly into the thermoplastic element (COVE teaches pressing an oscillating sonotrode against the proximal end face of the piston element [Col. 8, lines 54-56]).
Regarding claim 20, COVE teaches: wherein in the step of causing the energy to impinge, the vibrations are applied to a proximal side and to a distal side simultaneously at least for some time (COVE teaches the mechanical oscillations start from the piston element and go all the way down to the distal end face, therefore the energy is applied to the proximal side and the distal side [Col. 9, lines 9-24]).
Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cove et al. (U.S. 8,528,299), hereinafter COVE and Worthing (U.S. 4,817,264), hereinafter WORTHING, as applied to claim 1 above, and further in view of Campbell (U.S. 6,131,954), hereinafter CAMPBELL.
Regarding claim 12, COVE and WORTHING teaches all the limitations of the claimed invention as stated above, but fails to explicitly teach thermoplastic tube and causing the thermoplastic tube to become flowable and the thermoplastic is in contact with an inner surface of an outer tube and outer surface of an encompassed section. In the same field of endeavor, thermoplastic tubes, CAMPBELL teaches a thin sheet of thermoplastic material is wrapped around an interior surface (26) of a coupler (22) which is between an encompassed tube (14) and an outer tube (14) [Col. 8, lin.  (an electrical resistance element (120), which is wrapped around 
Regarding claim 13, COVE and WORTHING teaches all the limitations of the claimed invention as stated above, but fails to explicitly teach a thermoplastic tube and causing the thermoplastic tube is in contact with an outer surface of an outer tube. In the same field of endeavor, thermoplastic tubes, CAMPBELL teaches a thin sheet (130) of thermoplastic material is wrapped around an exterior surface (137) of an electrical resistance element (120), which is wrapped around an outer surface of a pipe (82), which also has inner walls (88, an encompassed section) and the thin sheet is shown to also be placed in an inside surface of another pipe [Figs. 26, 27; Col. 20, lines 23-40; Col. 17, lines 55-63]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COVE and WORTHING, by having a thermoplastic tube, as suggested by CAMPBELL, in order to provide uniform heating over the surfaces [Col. 20, lines 48-55]. 
Claim 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cove et al. (U.S. 8,528,299), hereinafter COVE and Worthing (U.S. 4,817,264), hereinafter WORTHING, as applied to claim 1 above, and further in view of Wallace (U.S. PGPUB 2006/0196990), hereinafter WALLACE.
Regarding claim 14, COVE and WORTHING teaches all the limitations of the claimed invention as stated above. COVE further teaches the piston element and the sleeve element can be any shape to satisfy the through hole shaping of the building layers [Col. 13, lines 15-24] and 
Regarding claim 15, COVE teaches: wherein the inner tube portion comprises a distal stop face and wherein the step of causing energy to impinge comprises pressing a thermoplastic element with the thermoplastic material against the distal stop face while the energy impinges on it until at least a part of the thermoplastic element has become flowable and is pressed outward through the fenestration (COVE teaches an inner tube portion (piston element) that has a distal stop face [Figs. 1a, 1b, 12; Col. 1, lines 50-61]. COVE does not teach the thermoplastic material being pressed and is pressed outward through the fenestration. In the same field of endeavor, adhesives, WALLACE teaches pouring or injecting a polymer based adhesive (which can be thermoplastic [0014; 0045]) into the cylindrical tubes and the adhesive flows through the fenestration [0043; Fig. 10]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COVE and WORTHING, by having the thermoplastic material flow through the fenestrations, as suggested by WALLACE, in order to allow the thermoplastic to flow and strengthen the device [0014].
Regarding claim 16, COVE teaches: wherein the second connector part comprises an outer tube portion at least partially encompassing the inner tube portion (COVE teaches the sleeve element is shaped as a tube and encompasses the shaft portion [Col. 13, lines 10-32; Figs. 1a, 1b, 12; Col. 4, lines 57-59]).
claim 17, COVE and WORTHING teaches all the limitations of the claimed invention as stated above, but fails to teach the sleeve element is fenestrated. WALLACE teaches: wherein the outer tube portion (14) is fenestrated (WALLACE teaches the outer tube is drilled with holes (18) [Fig. 2; 0039]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COVE and WORTHING, by having the inner tube perforated, as suggested by WALLACE, in order to allow the thermoplastic to flow and strengthen the device [0014].
Claim 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cove et al. (U.S. 8,528,299), hereinafter COVE and Worthing (U.S. 4,817,264), hereinafter WORTHING, as applied to claim 1 above, and further in view of KUMAI (U.S. PGPUB 2010/0175811).
Regarding claim 21, COVE and WORTHING teaches all the limitations of the claimed invention as stated above, but fails to teach a step of adding an adhesive in a flowable state and causing the adhesive to harden. In the same field of endeavor, connectors, KUMAI teaches the a curing type resin (12a) is coated onto an insert part (2), which Examiner is interpreting as connector, and is inserted and heated and then held there and the resin is cured (which Examiner is interpreting as an adhesive) [Figs. 5A-5C; 0069-0071]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COVE and WORTHING, by adding an adhesive to the connector, as suggested by KUMAI, in order to strengthen the bond [0071].
Regarding claim 22, KUMAI further teaches: wherein the adhesive is caused to harden while it is: - between the first object and at least one of the connector parts, - between the connector parts - and/or between a second object and at least one of the connector parts 
Regarding claim 23, KUMAI further teaches: wherein the adhesive is a curable resin (KUMAI teaches a curable resin [0071]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cove et al. (U.S. 8,528,299), hereinafter COVE, Worthing (U.S. 4,817,264), hereinafter WORTHING, and KUMAI (U.S. PGPUB 2010/0175811), as applied to claim 21 above, and further in view of Yoshida et al. (U.S. 4,190,945), hereinafter YOSHIDA.
Regarding claim 24, COVE, WORTHING and KUMAI teaches all the limitations of the claimed invention as stated above, but fails to teach the adhesive hardening by the effect of the energy impinging on the thermoplastic material. In the same field of endeavor, adhesives, YOSHIDA teaches the heat developed by ultrasonic vibration solidifies the resin material, which Examiner is interpreting as adhesive [Col. 3, lines 50-54].  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COVE, WORTHING and KUMAI, by having the curable resin in KUMAI be cured/hardened by vibrations, as suggested by YOSHIDA, in order to decrease production time [Col. 1, lines 67-68 – Col. 2, lines 1-13]. Furthermore, it is known in the art that when there is a curable resin, it can be hardened by vibrations as taught by YOSHIDA. It would be inherent that the effect of the vibrations being impinged on the thermoplastic material would harden curable resin.
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cove et al. (U.S. 8,528,299), hereinafter COVE, Worthing (U.S. 4,817,264), hereinafter WORTHING, and KUMAI (U.S. PGPUB 2010/0175811), as applied to claim 21 above, and further in view of Stewing (U.S. 3,920,268), hereinafter STEWING.
Regarding claim 25, COVE, WORTHING and KUMAI teaches all the limitations of the claimed invention as stated above, including putting an adhesive on the connector elements prior to placing in the opening [KUMAI: Figs. 5A-5C; 0069-0071], but fails to teach dispensing an adhesive by an injection device. In the same field of endeavor, adhesives, STEWING teaches an adhesive is dispensed by an injection device (injecting pistol (13)) [Abstract; Fig. 6; Col. 3, lines 47-48]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify COVE, WORTHING and KUMAR, by dispensing an adhesive by an injection device, as suggested by STEWING, in order to create stronger joints/bonds [Col. 1, lines 50-52]. 
Furthermore, dispensing an adhesive by an injection device is a known method in the art.  
“A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Cove et al. (U.S. 8,528,299), hereinafter COVE, Worthing (U.S. 4,817,264), hereinafter WORTHING, and KUMAI (U.S. PGPUB 2010/0175811) as applied to claim 21 above, and further in view of Griffin (U.S. PGPUB 2009/0022924), hereinafter GRIFFIN.
Regarding claim 26, COVE, WORTHING and KUMAI teach all the limitations of the claimed invention as stated above, but fail to teach an adhesive in a cushion. In the same field of .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE MONTIEL whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M./Examiner, Art Unit 1748        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748